Candler, Justice.
Other litigation involving the judgment sought to be set aside by the present petition was before this court in Harper v. Mayes, 208 Ga. 766 (69 S. E. 2d, 573). The exception here is to an order dissolving a temporary restraining order previously granted. There are many decisions of this court holding that such an order is not a final judgment from which a writ of error will lie. Adams v. City of Macon, 204 Ga. 1 (48 S. E. 2d, 829); Waddell v. Groover, 207 Ga. 166 (60 S. E. 2d, 239). Accordingly, the writ of error in the instant case must be

Dismissed.


All the Justices ^concur, except Atkinson, P.J., and Almand, J., not participating.